DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
Response to Amendment/Arguments
With the RCE filed 10/26/22, the claim amendment filed 10/5/22, has been entered.  Claim 1 has been amended to recite: “communicating data, modulated using the selected constellation, in the wireless communication network; communicating feedback related to the selected constellation; communicating one or more updated constellations based on the feedback related to the selected constellation; and communicating second data modulated using the one or more updated constellations.”  Independent claims 10 and 19 have been similarly amended.  While Applicant argues the prior combination of references applied in the rejection of the claims, the rejection below serves to address the amended claim limitations along with Applicant’s associated arguments.  In particular, the Chinnici reference is used in the proposed combination to address the amended claim limitation regarding “communicating one or more updated constellations based on the feedback related to the selected constellation.”
The claims stand rejected as detailed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S. Patent App. Pub. No. 2017/0331662 in view of Chinnici et al. WIPO Publication Number WO 2015/120891, Zhang et al. U.S. Patent App. Pub. No. 2018/0192424 and Jia et al. U.S. Patent App. Pub. No. 2016/0065401.
Regarding claims 1, 10 and 19, Sun discloses a method in an apparatus (i.e. 1205), comprising a communication interface 1240, a processor 1225 and a non-transitory computer readable medium 1230 storing program instructions 1235 (see Fig. 12, ¶¶ [0123], [0144]), the apparatus communicating, in a wireless communication network, constellation selection signaling indicating a selected constellation of multiple constellations of a constellation set to be used in modulation of data for transmission in the wireless communication network, as Sun discloses transmitting an indicator of a constellation type that is used, including indices associated with the symbol constellation (¶ [0086]), where a UE receives control signals from a base station indicating a symbol constellation for following transmissions (see ¶¶ [0101]-[0103]), and is thus downlink control information signaling (¶ [0045]); and communicating data, modulated using the selected constellation (i.e. step 505 – Fig. 5).  
While Sun discloses RRC signaling (¶ [0057]), Sun does not expressly disclose RRC signaling that includes constellation set signaling associated with modulation of data using each constellation in a constellation set that comprises multiple constellations.
Chinnici discloses a control channel (CC) between two communications devices, where a set of adapted and optimized constellations is sent from a transmitter 400A to a receiver 400B (see p. 11, ll. 23-27).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to communicate information about the set of constellations that are available, as suggested by Chinnici, in the method and apparatus of Sun, to ensure that both the transmitter and the receiver are using a constellation from the same constellation set (see Chinnici, p. 8, l. 37 to p. 9, l. 3).
Further, Zhang discloses using RRC signaling by a base station to a UE to configure various parameters associated with the UE, including parameters associated with constellations (see ¶ [0141]), and further discloses use of DCI signaling for providing specific selections from the RRC signaled constellation control information (¶ [0147]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use RRC signaling to convey information from a base station to a UE, along with DCI signaling to provide selection information from the RRC signaled information, as suggested by Zhang, in the method and apparatus of Sun in combination with Chinnici, as it is a known way of conveying control information, and would yield predictable results (see MPEP 2143.I.A. “Combining prior art elements according to known methods to yield predictable results).
In addition, Sun does not expressly disclose communicating feedback related to the selected constellation, communicating one or more updated constellations based on the feedback related to the selected constellation, and communicating second data modulated using the one or more updated constellations.
Chinnici discloses providing feedback related to a selected constellation, as a control channel is used to send one or more channel parameters CEP1 from the RX working set unit to the TX working set unit based on a received signal modulated using the selected constellation (see p. 9, ll. 17-20, 30-32; p. 11, ll. 23-27), where “the at least one signal point optimizer…418B is configured to continuously optimize one or more signal constellations in response to a change in the one or more channel parameters CEP1” and “[t]he signal point optimize…418B will then optimize one or more signal constellations for each typical use scenario and store to the working set memories” (p. 9, ll. 17-20, 30-32).  The embodiment in Fig. 4 then provides for “sending the working set of signal constellations from the TX working set unit to the RX working set unit” (p. 11, ll. 26-27), which would include the updated signal constellations optimized based upon the feedback CEP1, and where subsequent second data modulated using the one or more updated constellations would then be transmitted (see Fig. 5 – step S400; p. 12, ll. 30-37).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to update the signal constellation based on channel feedback information, as suggested by Chinnici, in the method and apparatus of Sun et al., as it provides for continuous updating of the constellations to provide optimal signal points (see Chinnici, p. 8, ll. 19-22).
Sun also does not expressly disclose that different constellation points in the selected constellation indicated in the constellation selection signaling correspond to different constellation labels.  However, Jia discloses in Figs. 3-5 examples of constellations where different points correspond to different labels (i.e. each symbol point has a unique set of bits corresponding to that symbol).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use constellations such as those disclosed by Jia, where different constellation points in the selected constellation indicated in the constellation selection signaling correspond to different constellation labels, in the system of Sun et al., as it allows for the use of typical symbol constellations used in signal mapping, yielding predictable results (see MPEP 2143.I.A.).
Regarding claims 2, 3, 11 and 12, Sun et al. disclose a communication system for transmitting information regarding a constellation set and a selected constellation to modulate data, as described above, but do not expressly state that constellation set signaling is performed either explicitly associated with one or more of the constellations or implicitly associated with demodulation of data modulated using the constellations.
Jia discloses that signaling regarding structure of a constellation used may be explicit, implicit, or a combination thereof (¶ [0064]), where information about the constellations includes information associated with demodulation of data.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide explicit or implicit signaling, as suggested by Jia, in the method and apparatus of Sun et al., as they are known ways of providing communication parameters from a transmitter to a receiver.
Regarding claims 4 and 13, in the proposed combination, Sun discloses receiving the data modulated using the selected constellation (see step 505 – Fig. 5), and Chinnici discloses receiving data of a selected constellation (see Fig. 4), and transmitting, to a transmitter sending the data, feedback (i.e. CEP1) associated with the data (see p. 8, ll. 18-19; p. 11, ll. 5-6).
Regarding claims 5 and 14, the feedback (CEP1) is indicative of noise (see Chinnici, p. 7, ll. 22-31).
Regarding claims 6 and 15, in the proposed combination, Sun discloses transmitting the data modulated using the selected constellations (see Fig. 4), and Chinnici discloses transmitting, to a receiver, data of a selected constellation (see Fig. 4), and receiving, from the receiver, feedback (i.e. CEP1) associated with the data (see p. 8, ll. 18-19; p. 11, ll. 5-6).
Regarding claims 7 and 16, feedback (CEP1) is indicative of noise (see Chinnici, p. 7, ll. 22-31).
Regarding claims 8 and 17, in the proposed combination, Sun discloses receiving the data modulated using the selected constellation (see step 505 – Fig. 5), and Chinnici discloses communicating one or more updated constellations comprising: receiving signaling indicative of a change in modulation of data, wherein the change in modulation comprises a change in a constellation of multiple constellations based on the feedback from a receiver, the feedback associated with data transmitted to the receiver (see p. 8, ll. 18-22; p. 9, ll. 30-34; p. 11, ll. 23-27), and receiving the second data modulated according to the change in modulation (see Chinnici: Fig. 5 – step S400; p. 12, ll. 30-37).
Regarding claims 9 and 18, in the proposed combination, Sun discloses transmitting the data modulated using the selected constellation (see Fig. 4), and Chinnici teaches communicating one or more updated constellations comprising: transmitting second data modulated according to a change in modulation of data for transmission in the wireless communication network (see Fig. 5 – step S400; p. 12, ll. 30-37), wherein the change in modulation comprises a change in a constellation of multiple constellations based on the feedback from a receiver, the feedback associated with data transmitted to the receiver (p. 8, ll. 18-22; p. 9, ll. 30-34; p. 11, ll. 23-27).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Chinnici et al., Zhang et al. and Jia et al., as applied to claim 1 above, and further in view of Lin et al. U.S. Patent App. Publ. No. 2021/0112545.
Regarding claim 20, Sun et al. disclose a method as described above, where in the proposed combination, Chinnici discloses that the feedback (CEP1) indicative of noise around constellation points in the selected constellation is provided (see Chinnici, p. 7, ll. 22-31), but the proposed combination does not disclose that the feedback is at a symbol level or a code level.
Lin discloses that for certain applications, feedback at a symbol level may be required (see ¶ [0058]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ feedback at a symbol level as suggested by Lin, in the method of Sun et al., in order to comply with low latency data requirements for certain data (see Lin, ¶ [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/16/2022